DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered.
 
Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/29/21. Claims  7 and 15 have been amended. Claims 1 – 6 and 14 have been cancelled. Claims 10 and 18 are withdrawn due to a restriction requirement. Claims 7 – 13 and 15 - 19  are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 6/29/21.  

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with David Mossman on 7/6/21.

The application has been amended as follows: 
Rejoin claims 10 and 18.


REASONS FOR ALLOWANCE
Claims 7 – 13 and 15 - 19  are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of WIELAND et al (US 2014/0018282) and of ARMSTONG (US 2012/0055670).

WIELAND discloses a cleaning composition to reduce soils in hard surfaces comprising water and an aspartic acid protein comprising an amino acid that is at least 99% identical to the amino acid sequence SEQ ID NO:1 and/or the amino acid SEQ ID NO:2 and/or SEQ ID NO:3 or fragments thereof. 
WIELAND fails to teach  a non-aqueous base fluid comprising an oil selected from the group consisting of diesel, mineral oil, esters, refinery cuts and blends, alpha-

ARMSTRONG discloses a fluid composition comprising an aqueous base fluid and an additive, wherein the fluid is used in oilfield operations. The additive comprises an enzyme having the amino acid sequence that is at least 75%, preferably at least 90%, homologous to SEQ ID NO:1 and/or SEQ ID NO:2, and is more than 99% pure of other proteins.
ARMSTRONG fails to teach  a non-aqueous base fluid comprising an oil selected from the group consisting of diesel, mineral oil, esters, refinery cuts and blends, alpha-olefins, non-aqueous synthetic-based fluids and combinations thereof; fails to teach that the amino acid sequences originate from one of the claimed proteins; and fails to teach the claimed foulants selected from metal carbonates, metals sulfates, or metal oxides.

The closest prior art of record fails to teach or render obvious the claimed fluid composition comprising: a base fluid selected from the group consisting of non-aqueous-based fluids, emulsified fluids, and combinations thereof, where the base fluid comprises an oil selected from the group consisting of diesel, mineral oil, esters, refinery cuts and blends, alpha-olefins, non- aqueous synthetic-based fluids, and combinations thereof; at least one protein selected from the group consisting of at least one aspein protein, at least one aspolin protein, at least one dentine protein, at least one DRICH-1 protein, at least one nacrein protein, an SMDT-1 protein, derivatives .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765